Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dara Onofrio on 11/29/2021.

The application has been amended as follows: 

In The Claims
	Rejoin Claims 8-15.
	In claim 8, line 7 delete “and”; 
and in line 8 after “opening” insert:
 - - wherein said pouch is open ended on one side and consists of one continuous drawstring which is looped along the top of said pouch and hangs into said pouch; and
wherein said pouch is turned inside out so that said jacket portion folds inside said
pouch to form a handbag such that said continuous drawstring when pulled tight
closes the open end and further extends the length of said drawstring which is
used as both a shoulder strap for said handbag and to close said handbag to
secure the contents therein - -.
	In claim 12, in line 8 after “jacket” insert:
 - - ; and wherein said pouch is open ended on one side and consists of one continuous drawstring which is looped along the top of said pouch and hangs into said pouch; and further wherein said pouch is turned inside out so that said jacket portion folds inside said pouch to form a handbag such that said continuous drawstring when pulled tight
closes the open end and further extends the length of said drawstring which is
used as both a shoulder strap for said handbag and to close said handbag to
secure the contents therein - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: instant claims require a novel, non-obvious convertible garment and method of converting/using the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732